Electronically Filed
                                                         Supreme Court
                                                         SCWC-12-0000383
                                                         10-SEP-2015
                                                         08:42 AM




                          SCWC-12-0000383


           IN THE SUPREME COURT OF THE STATE OF HAWAI'I



                        BRIAN M. YOSHII,

             Petitioner/Claimant-Appellee-Appellant,


                                 vs.


             STATE OF HAWAI'I, UNIVERSITY OF HAWAI'I,

      Respondent/Employer-Appellant-Appellee, Self-Insured,


                                 and


            FIRST INSURANCE COMPANY OF HAWAII, LTD.,

    Respondent/Third-Party Administrator-Appellant-Appellee.



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

      (CAAP-12-0000383; CASE NO. AB 2010-169 (2-08-46774))


       ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI

 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)


          Petitioner/Claimant-Appellee-Appellant Brian M.


Yoshii’s application for writ of certiorari filed on August 3,


2015, is hereby accepted. 


          IT IS FURTHER ORDERED that no oral argument will be


heard in this case.   Any party may, within ten days and pursuant 

to Rule 34(c) of the Hawai'i Rules of Appellate Procedure, move

for retention of oral argument.

          DATED:    Honolulu, Hawai'i, September 10, 2015.

Rebecca L. Covert              /s/ Mark E. Recktenwald

for petitioner


Paul A. Brooke
                /s/ Paula A. Nakayama

for respondents

                               /s/ Sabrina S. McKenna


                               /s/ Richard W. Pollack


                               /s/ Michael D. Wilson





                                  2